Citation Nr: 0430853	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to individual 
unemployability. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2003.  A transcript of this 
hearing has been associated with the claims file.

In July 2003, the Board remanded the claim for compliance 
with VCAA.  The case has been returned to the Board for 
further appellate review.

FINDINGS OF FACT

1.  The veteran is service-connected for right shoulder 
(major) dislocation with atrophy and weakness, currently 
evaluated as 30 percent disabling.  

2.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disability.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the July 2002 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 4.16, pertaining to 
total disability ratings for compensation based on 
unemployability of the individual.  The requirements 
contained in 38 C.F.R. § 4.16 were reiterated in a February 
2004 VCAA letter.  The RO stressed that the requirements 
could be shown by medical evidence, and that VA needed to 
review medical evidence for recent treatment of his service-
connected disability.  

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2004 VCAA letter, under a heading 
entitled "How Will VA Help You Obtain Evidence for Your 
Appeal," the RO stated that if they were needed, it would 
request all records held by federal agencies, including 
service medical records or other military records, and 
medical records at VA hospitals.  It stated that it was 
making reasonable efforts to help the veteran obtain private 
records or evidence necessary to support his appeal.  Under a 
heading entitled "How Can You Help VA," the RO stated that 
it was the veteran's responsibility to make sure that VA 
received all requested records that were not in the 
possession of a federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VAMC treatment 
records from Denver, the Social Security Administration (SSA) 
decision, the VA examination reports, and the private 
treatment records submitted by the veteran.  The Board notes 
that the SSA records are limited to a May 1977 notice of 
decision, finding the veteran disabled as of April 1, 1976.  
The decision did not list the disabling disorder.  However, 
the veteran has indicated that benefits were granted based on 
impairment due to a back disability as well as his right 
shoulder disability, which is substantiated by the medical 
evidence of record addressing other disabilities in addition 
to the right shoulder.  It would serve no useful purpose to 
request additional SSA records, as they are merely of 
historical relevance and further, deal with multiple 
disabilities.

The veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that the timing of 
the VCAA notice was harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 
38 U.S.C.A. § 1155 (West 2002).

Under 38 C.F.R. § 4.16, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2004).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2004).

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 4.15 (2004).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340 (2004).

Total-disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Board finds that the criteria for entitlement to TDIU are 
not met.

The veteran is service-connected for right shoulder (major) 
dislocation with atrophy and weakness, currently evaluated as 
30 percent disabling.  The evidence on file reflects clinical 
findings consist with the 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5201.  Disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  Thus, 
the veteran fails to meet the percentage standards set forth 
in paragraph (a) 38 C.F.R. § 4.16.  

Nevertheless, he may be entitled to TDIU based on 
extraschedular considerations under 38 C.F.R. § 4.16(b).  The 
question to be addressed is whether there are unusual 
circumstances, peculiar to this veteran, that prevent him, by 
reason of his service-connected disability, from securing or 
obtaining substantially gainful employment.  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability on an extraschedular basis, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

At a March 2003 hearing before the undersigned Veterans Law 
Judge, the veteran asserted that he could not use his right 
shoulder.  He stated that his condition was deteriorating and 
he did not believe it would improve.  He stated that he had 
about 75 percent use of the right shoulder.  He stated that 
there was no way that he could work, and that when he would 
try to raise it up it would start shaking. He asserted that 
Dr. B., in a 1977 examination report, stated that the veteran 
appeared to have a 100 percent disability and could not 
compete successfully in the job market at any task requiring 
usage of the right arm.  He stated that he had not worked 
since 1976 or 1977.  He stated that he went on a trial basis 
with the SSA but could not do the work because of his 
handicap, and that he did not have use of his right hand, and 
that he had pain in the shoulder, elbow, wrist, and hand.  
Although the veteran is competent to state his belief that he 
is unable to work due to his right shoulder disability, the 
Board finds the evidence of record, discussed below, shows 
that the veteran is not unable to work due to his right 
shoulder disability, that the impairment does not make it 
nearly impossible to obtain or keep substantially gainful 
employment, and that there is no indication that the veteran 
is incapable of performing the physical and mental acts 
required by employment due to his right shoulder disability.

The claims file contains medical records dating from 1964, 
which note bursitis and arthritis of the right shoulder, 
Hill-Sachs deformity, atrophy, and weakness.  
In conjunction with his current claim, the veteran has 
submitted a letter from a United States Air Force hospital 
dated in October 1970, concerning his workmen's compensation 
claim.  The Board finds that this letter has no probative 
value regarding the issue presently before the Board, as it 
discusses only disabilities of the left arm, the left hand 
and the cervical spine.  It does not address the current 
right shoulder disability or whether the veteran is currently 
unable to work due to the right shoulder disability.  A 1970 
VA hospital report shows that the veteran underwent cervical 
spine laminectomy and foraminotomy.

In an April 1977 private examination report, the examiner 
stated that the veteran appeared to have primarily motor 
problems with muscles innervated mainly in the seventh and 
eighth cervical roots and appeared to have a C7 and C8 
radiculopathy on the right.  The examiner further stated that 
regarding disability, based on his examination alone, the 
veteran appeared to have a 100 percent disability and could 
not compete successfully in the job market in any task 
requiring usage of the right arm.  The Board does not find 
this opinion probative, however, of the veteran's current 
ability to work.  Moreover, the physician made no reference 
to right shoulder pathology but rather related the right arm 
problems to cervical spine radiculopathy, a nonservice-
connected disability.  In a July 1983 medical statement, the 
examining physician indicated that the veteran was not able 
to obtain and retain substantially gainful employment, but 
this was apparently due to a back and right leg disability.  
A right shoulder disability is not mentioned.

In a June 1995 VA examination report, the veteran reported 
that he had not been employed since 1977 due to the problems 
with his shoulder.  The examiner noted significant atrophy on 
the right trapezius.  The diagnosis was status post right 
shoulder dislocation and bursitis with residual Hill-Sach 
deformity, with limitation of motion, weakness, and atrophy.  
The examiner did not opine on the veteran's ability to work.

In a physical therapy report dated in September 1995, the 
physical therapist stated that the veteran had had eight 
physical therapy sessions and that he was discharged from 
therapy secondary to meeting the goals.  She noted that the 
veteran still exhibited significant strength deficits of 3+ 
to 4-/5, and that he would have to continue with a home 
exercise program to progress strengthening.  She did not 
opine on the veteran's ability to work.

In a private outpatient treatment report dated in May 1996, 
it was noted that the veteran complained of right shoulder 
pain, stiffness, aching, and limitation of motion.  The 
examiner noted marked pain in the posterior aspect of the 
shoulder with limitation of motion for abduction, though 
adduction and rotation were normal.  The examiner also noted 
that the veteran stated that the shoulder was not that 
symptomatic on a regular basis, although currently it seemed 
to be quite symptomatic and tender.  The impression was right 
shoulder bursitis.  In an August 1996 outpatient treatment 
report, the veteran continued with the same complaints.  The 
examiner noted that the right shoulder continued to be 
problematic with degenerative arthritis and bursitis, status 
post multiple dislocations in the past.  The impression was 
right shoulder arthritis.

In a November 1996 outpatient treatment report, the examiner 
stated that the veteran's main problem was right shoulder 
pain, stiffness, aching and limitation of motion, aggravated 
by weather changes, and actually disabling the veteran from 
flexion, extension, abduction, and external and internal 
rotation.  The examiner noted that VA and private medical 
records had been given him by the veteran and that it was 
clear from the examination that the veteran had been given a 
100 percent disability and could not compete successfully in 
the job market given the right upper extremity impairment, 
particularly if the job included movement of the right upper 
extremity.  Reference was made to private diagnostic studies 
and to a private 1964 examination.  Upon current examination, 
abduction was limited to 80 degrees, flexion was 60 degrees, 
extension was 30 degrees, and internal and external rotation 
was limited to 50 percent of normal.  The impression was 
degenerative arthritis secondary to chronic dislocation of 
the right upper extremity shoulder.  The examiner did not 
opine on the veteran's ability to work.

In a November 1996 VA examination report, the veteran 
reported that he was on Social Security disability due to a 
low back injury and a right shoulder injury.  The examiner 
noted limitation of motion due to pain, but strength was 5/5.  
There was no evidence of incoordination.  The diagnosis was 
right shoulder dislocation with residual degenerative joint 
disease and limitation of motion.

In his April 2000 claim for TDIU, the veteran asserted that 
the right shoulder is the main reason he was not able to 
work, due to pain and weakness.  He stated that he could not 
use the right arm to throw anything, that he had problems 
lifting the right arm over his head, and that he was right-
handed.  He stated that he did not believe he could pass a 
physical for employment.  On his claim form, he indicated 
that he last worked in 1981.

In an October 2000 VA examination report, the veteran 
reported that his right shoulder was weak and that it hurt.  
The examiner found limited range of motion.  Abduction was to 
90 degrees, normal 180 degrees, and forward flexion was 110 
degrees, normal 180 degrees.  Internal rotation was 90 
degrees within normal limits.  External rotation was 45 
degrees with negative impingement.  There was no crepitus on 
movement.  There was 5/5 strength of the shoulder elevator, 
biceps, triceps, and wrist extensors.  The diagnosis was 
moderate degenerative changes seen on x-ray, spur on inferior 
humeral head, June 18, 1995, with limitation of range of 
motion and discomfort.  The examiner opined that the veteran 
could return back to sedentary, light-duty, self-paced work 
as relates to the service-connected right upper extremity.

Private imaging reports dated in 2001 note that the veteran 
reported that his right arm was very weak, that the pain went 
from the arm into the hand, with no numbness or tingling, and 
that he could not throw or swim anymore.  The report 
indicated prominent osteophytic changes at the base of the 
humeral head, especially medially.  Joint space narrowing was 
mild.  There was evidence of calcific tendonitis in the 
rotator cuff.  It was noted that he received relief of 
shoulder pain for six weeks after an injection, after which 
the pain returned.  The assessment was chronic right shoulder 
impingement, abduction significantly reduced.  

In a January 2001 VA outpatient treatment report, the 
examiner noted atrophy of the veteran's right shoulder and 
that he held it somewhat internally rotated; he had limited 
passive and active range of motion to approximately 20 
degrees abduction and decreased grip strength secondary to 
pain.  The assessment was newly-worsened shoulder pain with 
no evidence of acute dislocation.

In a March 2001 VA physical therapy report, the veteran 
continued to report pain and stiffness in the right shoulder.  
In her assessment, the physical therapist noted that she felt 
that the veteran had the ability to improve mobility.  In a 
VA outpatient treatment report a few weeks later, there was 
an increase in the veteran's internal and external rotation, 
and the physical therapist noted in her assessment that the 
veteran's mobility was improving.  In May 2001, the physical 
therapist again noted that the veteran had improved mobility.  
In June 2001, the physical therapist noted that the veteran 
did not meet the goals, and that he would do better if he was 
more consistent with his home exercise program.  She noted 
that she felt that the veteran had resigned himself to not 
improving.  The veteran reported increased pain, and the 
physical therapist noted that he was unable to tolerate any 
motion or even touch to the shoulder.  She requested him to 
continue with the home exercise program to his ability within 
tolerance of the pain.  She noted that the veteran was 
resigned to be impaired and in pain.  In an August 2001 
outpatient treatment report, the physical therapist noted 
that the veteran had been unable to tolerate therapy and had 
not been compliant with the home exercise program.  In her 
assessment, she noted that the goals had not been met and 
that further physical therapy was not appropriate.

It is clear from the above evidence that the veteran has not 
worked since approximately 1981.  The probative evidence 
indicates that the veteran is not rendered unable to work due 
to his right shoulder disability, however.  In the October 
2000 VA examination report, the examiner opined that the 
veteran could return back to sedentary, light-duty, self-
paced work as relates to the service-connected right upper 
extremity.  The veteran contends that he had had an 
inadequate examination and that it should be returned under 
38 C.F.R. § 4.2.  He states that the examiner incorrectly 
stated that the left shoulder had atrophy when in fact the 
right shoulder was the one with atrophy, and that the 
measurements were incorrect.  

The applicable regulation states that if a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2004).  In this case, 
the examiner diagnosed moderate degenerative changes of the 
right shoulder, as seen on x-ray, with limitation of range of 
motion and discomfort.  The Board finds that this diagnosis 
is supported by the x-ray report, by the specific findings 
upon examination, and by the veteran's reports.  Further, the 
Board finds that the examination provides sufficient detail.  
The examiner provided a detailed report of the veteran's 
medical history as related to the right shoulder, and 
provided a detailed report of specific findings upon 
examination, including degrees of range of motion testing.  
Although the veteran contends that the examiner incorrectly 
stated that he the left shoulder had atrophy when in fact the 
right shoulder was the one with atrophy, and that the 
measurements were incorrect, the Board notes that the 
examiner explained that the mild upper left arm atrophy was 
consistent with the prior left shoulder and neck industrial 
injury and/or surgery as reported by the veteran; thus, an 
explanation was given for the finding, indicating that it was 
not erroneous.  The Board also finds that even if this 
finding was an error as contended by the veteran, the 
remaining findings of the examiner support her opinion.  
Namely, there was 5/5 strength, limited range of motion, and 
no crepitus on movement.  The highly detailed examination 
report supports the examiner's opinion.  The examination is 
not inadequate under 38 C.F.R. § 4.2.

The veteran is competent to state his belief that he is 
unable to work due to his right shoulder disability.  
However, the Board finds the objective findings of the 
medical examiner more probative in a claim for monetary 
benefits.  The Board finds the remaining evidence of little 
probative value.  The June 1995 examination report, September 
1995 physical therapy report, the May 1996 and August 1996 
outpatient treatment reports,  November 1996 VA examination 
report, the 2001 private imaging reports, physical therapy 
treatment reports, and outpatient treatment reports, while 
providing a description of the veteran's current level of 
right shoulder disability, do not provide an opinion 
regarding the veteran's ability to work.  The examiner in the 
November 1996 private outpatient report referred to earlier 
reports, and indicated that the veteran had been given a 100 
percent disability because of right upper extremity 
impairment.  However, the examiner did not provide his own 
opinion and the basis of the remark is unclear.  The veteran 
had been awarded Social Security benefits but that was not 
based solely on his service-connected disorder, and he had 
not been awarded a total rating by the VA or by Social 
Security for his service-connected right shoulder disorder.  
The opinion of the 1977 examiner referred to disability 
related to the cervical spine affecting the right upper 
extremity and not to right shoulder pathology.  The 1964 
private report referred to right shoulder bursitis after a 
recent fall but did not indicate any employment problems due 
to right shoulder disability.  The Board finds little 
probative value in the November 1996 examiner's reference to 
100 percent disability awarded for right upper extremity 
impairment in evaluating whether the veteran is currently 
entitled to a total disability rating due solely to his 
service-connected right shoulder pathology.

The Board notes that the veteran underwent physical therapy 
for his shoulder subsequent to the VA examination in 2000.  
However, the 2001 physical therapy notes indicate that the 
veteran was noncompliant with his home exercise program and 
that the therapist felt mobility could be improved.  These 
records do not contain any medical opinion that the veteran 
is totally disabled from employment due to the right shoulder 
disorder. 

The veteran has voiced concern regarding the medical evidence 
associated with the claims file, that some of the examiners 
did not understand the history of his disability.  He is also 
concerned that there was a misunderstanding on the part of VA 
and the examiners regarding the service-connected right 
shoulder condition and a mining accident, and that VA had not 
properly construed medical evidence from 1966 to 1970.  The 
Board notes that the issue before the Board is the veteran's 
current level of disability, and its affect on the veteran's 
ability to work.  The Board notes that the circumstances of 
the injury, and the veteran's medical examination reports 
from 1966 to 1970, while of historical significance, have 
little if any probative value regarding the veteran's current 
level of disability, and, even more importantly, the 1966 to 
1970 records do not relate to the service-connected right 
shoulder disability but rather refer to cervical spine injury 
and surgery.  Therefore, whether VA or the medical examiners 
have properly construed the circumstances of the inservice 
injury to the right shoulder, and whether VA has properly 
understood the level of the veteran's right shoulder 
disability from 1966 to 1970, does not affect the Board's 
findings regarding the issue presently before it.

The above indicates that the veteran is not rendered 
unemployable be reason of his service-connected disability.  
The Board finds that the evidence does not present an 
exceptional case where the percentage standards should be set 
aside; there is no unusual factor of disability rendering the 
veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.16.  Accordingly, the Board finds 
no error in the RO's failure to submit the claim to the 
Director, Compensation and Pension Service, for extra-
schedular consideration, and TDIU is denied.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of a total 
rating for compensation on the basis of individual 
employability, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



